Name: 2011/9/EU: Commission Decision of 10Ã January 2011 amending Decision 2010/89/EU as regards transitional measures concerning the application to establishments in Romania of certain structural requirements of Regulations (EC) NoÃ 852/2004 and (EC) NoÃ 853/2004 of the European Parliament and of the Council (notified under document C(2010) 9695) Text with EEA relevance
 Type: Decision_ENTSCHEID
 Subject Matter: European construction;  foodstuff;  Europe;  technology and technical regulations;  health;  animal product; NA
 Date Published: 2011-01-11

 11.1.2011 EN Official Journal of the European Union L 6/30 COMMISSION DECISION of 10 January 2011 amending Decision 2010/89/EU as regards transitional measures concerning the application to establishments in Romania of certain structural requirements of Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council (notified under document C(2010) 9695) (Text with EEA relevance) (2011/9/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1), and in particular the second paragraph of Article 12 thereof, Having regard to Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2), and in particular the second paragraph of Article 9 thereof, Whereas: (1) Commission Decision 2010/89/EU of 9 February 2010 on transitional measures concerning the application of certain structural requirements of Regulations (EC) No 852/2004 and (EC) No 853/2004 of the European Parliament and of the Council to certain establishments for meat, fishery products and egg products and cold stores in Romania (3) limits the application of certain structural requirements laid down in those Regulations to certain establishments and cold stores in that Member State. Those transitional measures apply until 31 December 2010. (2) Decision 2010/89/EU also provides that products produced or stored in the establishments and stores listed in Annexes I to IV thereto are only to be placed on the domestic market or used for further processing in the establishments (3) In October 2010, Romania informed the Commission that following an evaluation carried out by their veterinary services, certain establishments listed in that Decision finalised their upgrading programme and have been approved and some establishments have been closed. Accordingly, it is necessary to update the lists set out in the Annexes to Decision 2010/89/EU. The Annexes to that Decision should therefore be amended accordingly. (4) Romania estimates that of the 117 establishments concerned by the upgrading programmes, 36 of the meat establishments, three of the fishery product establishments and one cold store will not be able to complete their programmes before 31 December 2010, even though they are at an advanced level of compliance. (5) Romania estimates that the establishments concerned should be in full compliance with the relevant structural requirements laid down in Regulations (EC) No 852/2004 and (EC) No 853/2004 by 31 December 2011. In light of the ongoing structural improvements, it is necessary to prolong the period of application of the transitional measures provided for in Decision 2010/89/EU until that date. (6) The situation in that Member State should be reviewed before 31 December 2011. Therefore, Romania should submit a report to the Commission by 31 October 2011 regarding progress made in the upgrading of the concerned establishments and cold stores. (7) Accordingly, the period of application of Decision 2010/89/EU should be prolonged until 31 December 2011. (8) In addition, in order to ensure the continuity of the transitional measures and prevent any disruption in the industry, this Decision should apply from 1 January 2011. (9) Decision 2010/89/EU should therefore be amended accordingly. (10) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Decision 2010/89/EU is amended as follows: 1. in Article 2, the date 31 December 2010 is replaced by 31 December 2011; 2. Article 3 is amended as follows: (a) in the introductory phrase, the date 31 December 2010 is replaced by 31 December 2011; (b) point (c) is deleted; 3. in Article 4(1), the introductory phrase is replaced by the following: 1. Products produced by the establishments listed in Annexes I or II or stored in the establishments listed in Annex IV shall only:; 4. in Article 5(2), the date 31 October 2010 is replaced by 31 October 2011; 5. in Article 6, the date 31 December 2010 is replaced by 31 December 2011; 6. the Annexes are amended in accordance with the Annex to this Decision. Article 2 This Decision shall apply from 1 January 2011. Article 3 This Decision is addressed to the Member States. Done at Brussels, 10 January 2011. For the Commission John DALLI Member of the Commission (1) OJ L 139, 30.4.2004, p. 1. (2) OJ L 139, 30.4.2004, p. 55. (3) OJ L 40, 13.2.2010, p. 55. ANNEX The Annexes to Decision 2010/89/EU are amended as follows: 1. Annexes I and II are replaced by the following: ANNEX I LIST OF MEAT ESTABLISHMENTS No Veterinary No Name of establishments Town/street or village/region Activities SH CP PP MM/MP 1 AB 2771 SC MONTANA POPA SRL Blaj, str. Gh. BariÃ iu, jud. Alba, 515400 X X X X 2 AB 3263 SC TRANSEURO SRL Ighiu, str. PrincipalÃ , nr. 205 A, jud. Alba, 517360 X X X X 3 AG 008 IC SC CARMEN SRL Bascov, jud. ArgeÃ, 117045 X X X X 4 BC 5196 SC MIRALEX SRL BacÃ u, str. Bicaz, nr. 8, jud. BacÃ u, 600293 X 5 BH 3001 SC GLOBAL AGRO PRODEXIM SRL SÃ ¢rbi, nr. 469, jud. Bihor, 417520 X X 6 BH 5185 SC CARMANGERIE TAVI BOGDAN SRL Mihai Bravu, nr. 169, jud. Bihor, 417237 X 7 BR 574 SC ELECTIV PROD SRL Comuna Romanu, jud. BrÃ ila, 817115 X 8 BR 774 SC ROFISH GROUP (1) BrÃ ila, str. Fata Portului, nr. 2, jud. BrÃ ila, 810015 X 9 BT 140 SC RAFFAELLO SRL TÃ ®ngeni, jud. BotoÃani, 717120 X 10 BT 144 SC AGROCARN COMPANY SRL BotoÃani, str. Pod de PiatrÃ , nr. 89, jud. BotoÃani, 710350 X 11 BT 198 SC EMANUEL COM SRL RÃ chiÃ i, jud. BotoÃani, 717310 X X X 12 BZ 115 SC FERM COM PROD SRL CÃ ldÃ rÃ Ãti, jud. BuzÃ u, 125201 X 13 BZ 110 SC CARMOZIMBRUL SRL RÃ ¢mnicu SÃ rat, str. Lt. Sava RoÃescu, nr. 140, jud. BuzÃ u, 125300 X 14 BZ 112 SC TRI 94 PROD COM SRL Comuna Berca, sat Valea Nucului, jud. BuzÃ u, 127048 X X X 15 CS 40 SC PALALOGA CARNEPREP SRL BocÃa, str. BiniÃului, nr. 1, jud. CaraÃ-Severin, 325300 X X 16 CT 19 SC CARNOB SRL Lumina, str. Lebedelor, nr. 1A, jud. ConstanÃ a, 907175 X 17 DB 3457 SC NEVAL SRL PietroÃiÃ a, jud. DÃ ¢mboviÃ a, 137360 X 18 GJ 5 SC LEXI STAR SRL Comuna DÃ neÃti, sat Bucureasa, jud. Gorj, 217200 X X X X 19 GL 3330 SC KAROMTEC SRL Tecuci, str. Mihail KogÃ lniceanu, nr. 48, jud. GalaÃ i, 805300 X X 20 GL 4121 SC ROMNEF SRL Munteni, jud. GalaÃ i, 807200 X 21 HR 73 SC ELAN TRIDENT SRL Odorheiu Secuiesc, str. RÃ ¡kÃ ³czi Ferenc, nr. 90, jud. Harghita, 535600 X 22 HR 153 SC ARTEIMPEX SRL Gheorgheni, str. Kossuth Lajos, nr. 211, jud. Harghita, 535500 X 23 HR 263 SC AVICOOPEX SRL Cristuru Secuiesc, str. Orban Balays, jud. Harghita, 535400 X 24 NT 33 SC CORD COMPANY SRL Roman, str. Bogdan DragoÃ, nr. 111, jud. NeamÃ , 611160 X 25 PH 3618 SC BRUTUS IMPEX SRL MÃ neÃti, jud. Prahova, 107375 X 26 SV 5661 SC HARALD PROD SRL MÃ zÃ nÃ ieÃti, jud. Suceava, 727219 X X X X 27 SV 5963 SC DANILEVICI SRL Gura Humorului, str. FundÃ tura Ghiocei, nr. 2, jud. Suceava, 725300 X X X X 28 SV 6071 SC ANCAROL SRL Gura Humorului, bd. Bucovina, FN, jud. Suceava, 725300 X X X X 29 TL 782 SC PROD IMPORT CDC SRL FrecÃ Ã ei, jud. Tulcea, 827075 X X 30 TM 378 SC VEROMEN SRL TimiÃoara, jud. TimiÃ, 300970 X X X 31 TM 4187 SC FEMADAR SRL Giroc, str. Gloria, nr. 4, jud. TimiÃ, 307220 X X X 32 TR 36 SC AVICOLA COSTESTI SRL RoÃiori de Vede, str. Vadu Vezii, nr. 1, jud. Teleorman, 145100 X 33 TR 93 SC MARA PROD COM SRL Alexandria, str. Abatorului, nr. 1 bis, jud. Teleorman, 140106 X X X 34 VN 3045 SC VANICAD SRL Milcov, jud. Vrancea, 627205 X 35 VS 2300 SC CARACUL SRL Vaslui, jud. Vaslui, 730233 X X 36 CJ 109 SC ONCOS IMPEX SRL FloreÃti, str. Abatorului, nr. 2, jud. Cluj, 407280 X X SH = Slaughter houses. CP = Cutting plants. PP = Processing plants. MM/MP = Minced meat/meat preparations. ANNEX II LIST OF FISHERY PRODUCTS ESTABLISHMENTS No Veterinary No Name of establishments Town/street or village/region Activities PP FFPP 1 BR 184 SC ROFISH GROUP SRL (2) BrÃ ila, str. Fata Portului, nr. 2, jud. BrÃ ila, 810015 X 2 BR 185 SC ROFISH GROUP SRL (2) BrÃ ila, str. Fata Portului, nr. 2, jud. BrÃ ila, 810015 X 3 PH 1817 SC DIVERTAS SRL. Comuna FÃ ¢ntÃ ¢nele, nr. 578, jud. Prahova, 107240 X X PP = Processing plant. FFPP = Fresh fish processing plant. 2. Annex III is deleted. 3. Annex IV is replaced by the following: ANNEX IV LIST OF COLD STORES No Veterinary No Name of establishments Town/street or village/region Activities CS 1 BC 1034 SC AGRICOLA INT. SRL BacÃ u, Calea Moldovei, nr. 16, jud. BacÃ u, 600352 X CS = Cold stores. (1) SC TAZZ TRADE SRL has changed its name to SC ROFISH GROUP SRL. SH = Slaughter houses. CP = Cutting plants. PP = Processing plants. MM/MP = Minced meat/meat preparations. (2) SC TAZZ TRADE SRL has changed its name to SC ROFISH GROUP SRL. PP = Processing plant. FFPP = Fresh fish processing plant.